


Exhibit 10.24








 
REVOLVING CREDIT AGREEMENT
 


BY AND BETWEEN


PNC BANK, NATIONAL ASSOCIATION, Lender


and


THE LACLEDE GROUP, INC., Borrower














October 1, 2010



 
 
 
 

TABLE OF CONTENTS



     
PAGE
       
SECTION 1.  DEFINITIONS
1
           
1.01
Definitions
1
         
SECTION 2.  LOANS
6
           
2.01
Loans
6
           
2.02
Method of Borrowing
6
           
2.03
Note
7
           
2.04
Duration of Interest Periods and Selection of Interest Rates
7
           
2.05
Interest Rates and Interest Payments
8
           
2.06
Computation of Interest
8
           
2.07
Fees
9
           
2.08
Prepayments
9
           
2.09
General Provisions as to Payments
9
           
2.10
Funding Losses
9
           
2.11
Basis for Determining Interest Rate Inadequate of Unfair
10
           
2.12
Illegality
10
           
2.13
Increased Cost
10
           
2.14
Prime Rate Loans Substituted for Affected LIBOR Loans or Daily LIBOR Loans
11
           
2.15
Capital Adequacy
11
           
2.16
Survival of Indemnities
11
           
2.17
Discretion of Lender as to Manner of Funding
11
           
2.18
Letters of Credit
12
           
2.20
Taxes
13
         
SECTION 3.  PRECONDITIONS TO LOANS AND LETTERS OF CREDIT
14
           
3.01
Initial Loan
14




 
 
 
 




 
3.02
All Loans and Letters of Credit
14
         
SECTION 4.  REPRESENTATIONS AND WARRANTIES
15
           
4.01
Corporate Existence and Power
15
           
4.02
Corporate Authorization
15
           
4.03
Binding Effect
15
           
4.04
Financial Statements
16
           
4.05
Compliance With Other Instruments; None Burdensome
16
           
4.06
Regulation U
16
           
4.07
Investment Company Act of 1940; Public Utility Holding Company Act of 2005
16
           
4.08
No Default
17
         
SECTION 5.  COVENANTS
17
           
5.01
Covenants of Borrower
19
           
5.02
Use of Proceeds
19
         
SECTION 6.  EVENTS OF DEFAULT
21
         
SECTION 7. GENERAL
21
           
7.01
No Waiver
21
           
7.02
Right of Set-Off
21
           
7.03
Cost and Expenses
21
           
7.04
General Indemnity
22
           
7.05
Notices
22
           
7.06
Consent to Jurisdiction; Waiver of Jury Trial
22
           
7.07
Governing Law
23
         
7.08
Amendments and Waivers
23
         
7.09
References; Headings for Convenience
23
         
7.10
Successors and Assigns
23
         
7.11
Notice Required by Section 432.047 R.S.Mo.; Entire Agreement
23








- ii -
 
 
 
 

REVOLVING CREDIT AGREEMENT


THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of October 1, 2010, by and between THE LACLEDE GROUP, INC., a Missouri
corporation (“Borrower”), and PNC BANK, NATIONAL ASSOCIATION, a national banking
association (“Lender”); and has reference to the following facts and
circumstances:


A.           Borrower has applied for a revolving credit facility from Lender
consisting of Loans in an aggregate principal amount of up to $20,000,000.00.


B.           Lender is willing to make said revolving credit facility available
to Borrower upon, and subject to, the terms, provisions and conditions
hereinafter set forth.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby mutually covenant and agree as follows:


SECTION 1.  DEFINITIONS.


1.01        Definitions.  In addition to the terms defined elsewhere in this
Agreement or in any Exhibit or Schedule hereto, when used in this Agreement, the
following terms shall have the following meanings (such meanings shall be
equally applicable to the singular and plural forms of the terms used, as the
context requires):


Acquisition shall mean any transaction or series of related transactions,
consummated on or after the date of this Agreement, by which Borrower or any
Subsidiary directly or indirectly (a) acquires all or substantially all of the
assets comprising one or more business units of any other Person at a purchase
price of $5,000,000 or more, whether through purchase of assets, merger or
otherwise or (b) acquires (in one transaction or as the most recent transaction
in a series of transactions) at least (i) a majority (in number of votes) of the
stock and/or other securities of a corporation having ordinary voting power for
the  election of directors (other than stock and/or other securities having such
power only by reason of the happening of a contingency), (ii) a majority (by
percentage of voting power) of the outstanding partnership interests of a
partnership, (iii) a majority (by percentage of voting power) of the outstanding
membership interests of a limited liability company or (iv) a majority of the
ownership interests in any organization or entity other than a corporation,
partnership or limited liability company.


Act shall have the meaning ascribed thereto in Section 7.15.


Applicable Commitment Fee Rate shall mean an annual rate equal to 15/100 Percent
(0.15%).


Applicable Margin shall mean with respect to (a) LIBOR Loans or Daily LIBOR
Loans, an annual rate equal to One and 25/100 Percent (1.25%); and (b) Prime
Loans, an annual rate equal to Zero Percent (0%).


Borrower’s Obligations shall mean any and all present and future indebtedness
(principal, interest, fees, collection costs and expenses, attorneys’ fees and
other amounts), liabilities and obligations (including, without limitation,
indemnity obligations) of Borrower to Lender evidenced by or arising under or in
respect of this Agreement, the Note and/or any of the other Transaction
Documents.


Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in St. Louis, Missouri.
 
 
 
 
 
 
Consolidated Capitalization shall mean, as of the date of any determination
thereof, the sum of Consolidated Debt as of such date, plus Consolidated Net
Worth as of such date, all determined on a consolidated basis and in accordance
with GAAP.


Consolidated Capitalization Ratio shall mean, as of the date of any
determination thereof, the ratio (expressed as a percentage) of Consolidated
Debt as of such date to Consolidated Capitalization as of such date, all
determined on a consolidated basis and in accordance with GAAP; provided, that
for purposes of calculating the Consolidated Capitalization Ratio, only Fifty
Percent (50%) of the principal amount of any outstanding subordinated Debt
issued by Borrower shall be included in Consolidated Debt.


Consolidated Debt shall mean, as of the date of any determination thereof, all
Debt of Borrower and its Subsidiaries as of such date, determined on a
consolidated basis and in accordance with GAAP.


Consolidated Net Worth shall mean, as of the date of any determination thereof,
the amount of the capital stock accounts (net of treasury stock, at cost) of
Borrower and its Subsidiaries as of such date plus (or minus in the case of a
deficit) the surplus and retained earnings of Borrower and its Subsidiaries as
of such date, all determined on a consolidated basis and in accordance with
GAAP.


Daily LIBOR Rate shall mean, for any day, the Applicable Margin plus the annual
rate determined by Lender by dividing (i) the Published Rate, by (ii) a number
equal to 1.00 minus the LIBOR Reserve Percentage.  The Daily LIBOR Rate shall be
adjusted automatically on and as of the effective date of any change in the
LIBOR Reserve Percentage.


Daily LIBOR Loan shall mean any portion of a Loan bearing interest based on the
Daily LIBOR Rate.


Debt shall mean, as of the date of determination thereof, the sum of (a) all
indebtedness, liabilities and/or obligations of Borrower or any of its
Subsidiaries for borrowed money or that have been incurred in connection with
the purchase or other acquisition of property (other than unsecured trade
accounts payable incurred in the ordinary course of business), plus (b) all
leases of property, whether real and/or personal, by Borrower or any of its
Subsidiaries as lessee(s), that in accordance with GAAP are required to be
capitalized on the balance sheet of such entity, plus (c) the aggregate undrawn
face amount of all Letters of Credit and/or surety bonds issued for the account
and/or upon the application of Borrower or any of its Subsidiaries together with
all unreimbursed drawings with respect thereto, plus (d) all guarantees by
Borrower or any of its Subsidiaries of Debt of other Persons (but not including
any guarantees of Debt of Borrower or any of its Subsidiaries).


Default shall mean any event or condition the occurrence of that would, with the
lapse of time or the giving of notice or both, become an Event of Default.


Event of Default shall have the meaning ascribed thereto in Section 6.


Fitch shall mean Fitch Ratings, Ltd.


GAAP shall mean, at any time, generally accepted accounting principles at such
time in the United States.


Guaranty shall mean the Guaranty dated as of the date hereof, executed by
Laclede Energy in favor of Lender, as the same may from time to time be amended,
modified, extended, renewed or restated.
 
 
- 2 -
 
 
 
Indemnified Liabilities shall have the meaning ascribed thereto in section 7.04.


Interest Period shall mean with respect to each LIBOR Loan:  (a) initially, the
period commencing on the date selected by Borrower in the applicable Interest
Rate Selection Notice and ending seven (7) days, one (1) month, two (2) months,
three (3) months, or six (6) months thereafter, as Borrower may elect in the
applicable Interest Rate Selection Notice; and (b) thereafter, each period
commencing on the last day of the immediately preceding Interest Period
applicable to such LIBOR Loan and ending seven (7) days, one (1) month, two (2)
months, three (3) months, or six (6) months, as Borrower may elect in the
applicable Interest Rate Selection Notice; provided that:  (c) no Interest
Period for a LIBOR Loan shall extend beyond a date on which Borrower is required
to make a scheduled payment of principal on the Loan unless the sum of (A) the
aggregate principal amount of outstanding Daily LIBOR Loans plus (B) the
aggregate principal amount of outstanding LIBOR Loans with Interest Periods
expiring on or before the date such scheduled principal payment is due equals or
exceeds the aggregate principal amount to be paid on the Loan on such principal
payment date; (d) subject to clauses (e) and (f) below, any Interest Period that
would otherwise end on a day that is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day; (e) subject to clause (f) below, any Interest Period that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month; and no Interest
Period may extend beyond the maturity date of the Loan.


Interest Rate Selection Notice shall have the meaning ascribed thereto in
section 2.02(a).


Investment shall mean any investment (including, without limitation, any loan or
advance) of Borrower or any Subsidiary in or to any Person, whether payment
therefor is made in cash or capital stock or other equity interests of Borrower
or any Subsidiary, and whether such investment is by acquisition of stock or
other equity interests or Indebtedness, or by loan, advance, transfer of
property out of the ordinary course of business, capital contribution, equity or
profit sharing interest, extension of credit on terms other than those normal in
the ordinary course of business or otherwise.


Laclede Energy shall mean Laclede Energy Resources, Inc., a Missouri
corporation, and a Subsidiary of Borrower.


Lender’s Revolving Credit Commitment shall mean the sum of Twenty Million
Dollars ($20,000,000).


Letter of Credit and Letters of Credit shall have the meanings ascribed to these
terms in Section 2.18(a).


Letter of Credit Application shall mean Lender’s standard form of application
and agreement for irrevocable standby letter of credit, or Lender’s standard
form of application and agreement for irrevocable commercial letter of credit,
as the case may be, in either case executed by Borrower, or a Subsidiary of
Borrower, as applicant and account party, and delivered to Lender pursuant to
Section 2.18(a), as the same may from time to time be amended, modified,
extended, renewed or restated.


LGC shall mean Laclede Gas Company, a Missouri corporation, and a Subsidiary of
Borrower.


LIBOR Base Rate shall mean, with respect to any LIBOR Loan for the applicable
Interest Period, (a) the LIBOR Index Rate for such Interest Period, if such rate
is available, or (b) if the LIBOR Index Rate is not available, the annual
interest rate determined by the Lender in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) to be the
Eurodollar
 
 
- 3 -
 
 
 
rate two (2) Business Days prior to the first day of such Interest Period for an
amount comparable to such LIBOR Loan and having a borrowing date and a maturity
comparable to such Interest Period.


LIBOR Index Rate shall mean, with respect to the applicable Interest Period, an
annual rate (rounded upwards, if necessary, to the next higher 1/10,000 of 1%)
equal to the British Bankers’ Association interest settlement rates for U.S.
Dollar deposits for such Interest Period as of 11:00 a.m. (London time) on the
day two (2) Business Days before the first day of such Interest Period as
published by Bloomberg Financial Services, Dow Jones Market Service, Telerate,
Reuters or any other service from time to time used by Lender.


LIBOR Loan shall mean any portion of a Loan bearing interest based on the LIBOR
Rate.


LIBOR Rate shall mean (a) the quotient of the (i) LIBOR Base Rate divided by
(ii) one minus the applicable LIBOR Reserve Percentage plus (b) the Applicable
Margin.  The LIBOR Rate shall be adjusted automatically on and as of the
effective date of any change in the LIBOR Reserve Percentage.


LIBOR Reserve Percentage shall mean for any day that percentage (expressed as a
decimal) which is in effect on such day, as prescribed by The Board of Governors
of the Federal Reserve System (or any successor), for determining the maximum
reserve requirement (including, without limitation, any basic, supplemental,
emergency, special or marginal reserves) with respect to “Eurocurrency
liabilities” as defined in Regulation D or with respect to any other category of
liabilities which includes deposits by reference to which the interest rate on
LIBOR Loans is determined, whether or not Lender has any Eurocurrency
liabilities subject to such reserve requirement at such time. LIBOR Loans shall
be deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without the benefit of any credits for
proration, exceptions or offsets which may be available from time to time to
Lender.


Loan and Loans shall have the meaning ascribed thereto in Section 2.01(a).


Loan Party shall mean each of Borrower and each Subsidiary that has executed the
Guaranty (including, without limitation, Laclede Energy).


Material Adverse Effect shall mean (a) a material adverse effect on the
properties, assets, liabilities, business, operations, income or condition
(financial or otherwise) of Borrower and its Subsidiaries taken as a whole, (b)
material impairment of Borrower’s ability to perform any of its obligations
under this Agreement, the Note or any of the other Transaction Documents or (c)
material impairment of the enforceability of the rights of, or benefits
available to, Lender under this Agreement, the Note or any of the other
Transaction Documents.


Moody’s shall mean Moody’s Investors Service, Inc.


Note shall have the meaning ascribed thereto in Section 2.03(a).


Notice of Borrowing shall have the meaning ascribed thereto in Section 2.02(a).


Other Taxes shall have the meaning ascribed thereto in Section 2.20(b).


Permitted Investment shall mean any Investment or Acquisition, or any
expenditure or any incurrence of any liability to make any expenditure for an
Investment or Acquisition, other than (a) any Investment or Acquisition the
result of which would be to change substantially the nature of the business
engaged in by Borrower and its Subsidiaries, (b) any Investment that is in the
nature of a hostile or contested Acquisition, and (c) any Investment that would
result in a Default or Event of
 
 
- 4 -
 
 
 
Default; provided, that it is expressly agreed that all Investments under
Borrower’s or Subsidiaries’ gas supply risk management programs are Permitted
Investments.


Person shall mean any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, entity or government (whether national,
Federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof).


Prime Rate shall mean the rate publicly announced by Lender from time to time as
its prime rate.  The Prime Rate is determined from time to time by Lender as a
means of pricing some loans to its borrowers, is not tied to any external rate
of interest or index, and does not necessarily reflect the lowest rate of
interest actually charged by Lender to any particular class or category of
customers.


Prime Rate Loan shall mean any portion of a Loan bearing interest based on the
Prime Rate.


Published Rate shall mean the rate of interest published each Business Day in
the Wall Street Journal, “Money Rates” listing, under the caption entitled
“London Interbank Offered Rates”, for a one-month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one-month period as published in another publication
selected by Lender.


Regulation D shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as amended.


Regulatory Change shall have the meaning ascribed thereto in Section 2.10.


Revolving Credit Period shall mean the period commencing on the date of this
Agreement and ending September 30, 2011, or such later date as may be designated
by Lender by written notice from Lender to Borrower; provided, that Borrower
acknowledges and agrees that in no event will Lender be under any obligation to
extend or renew the Agreement beyond September 30, 2011; provided, however, that
the Revolving Credit Period shall end on the date the Lender’s Revolving Credit
Commitment is terminated pursuant to Section 6 or otherwise.


S&P shall mean Standard & Poor’s Ratings Group.


Subsidiary shall mean any corporation or other entity of which more than Fifty
Percent (50%) of the issued and outstanding capital stock or other equity
interests entitled to vote for the election of directors or persons performing
similar functions (other than by reason of default in the payment of dividends
or other distributions) is at the time owned directly or indirectly by Borrower
or any Subsidiary.


Taxes shall have the meaning ascribed thereto in Section 2.20(a).


Total Revolving Credit Outstandings shall mean, as of any date, the sum of (a)
the aggregate principal amount of all Loans outstanding as of such date, plus
(b) the aggregate undrawn face amount of all Letters of Credit outstanding as of
such date plus (c) all unreimbursed drawings with respect to all Letters of
Credit.


Transaction Documents shall mean this Agreement, the Note, the Guaranty, and any
and all other agreements, documents and instruments heretofore, now or hereafter
delivered to the Agent or any Bank with respect to or in connection with or
pursuant to this Agreement, any Loans made hereunder or any of the other
Borrower’s Obligations, and executed by or on behalf of any Loan Party, all as
the same may from time to time be amended, modified, extended, renewed or
restated.
 
 
- 5 -
 
 
 
SECTION 2.  LOANS.


2.01        Loans.


(a) Subject to the terms and conditions set forth in this Agreement and so long
as no Default or Event of Default has occurred and is continuing, during the
Revolving Credit Period, Lender agrees to make such loans to Borrower
(individually, a “Loan” and collectively, the “Loans”) as Borrower may from time
to time request pursuant to Section 2.02.  Each Loan under this Section 2.01(a)
which is a Daily LIBOR Loan shall be for an aggregate principal amount of at
least $50,000.00 or any larger multiple of $10,000.00.  Each Loan under this
Section 2.01(a) which is a LIBOR Loan shall be for an aggregate principal amount
of at least $1,000,000.00 or any larger multiple of $250,000.00; provided, that
Borrower may not have outstanding and Lender shall not be obligated to make more
than eight (8) LIBOR Loans at any one time.  The aggregate principal amount of
Loans that Lender shall be required to have outstanding under this Agreement as
of any date shall not exceed the amount of Lender’s Revolving Credit Commitment
as of such date. Within the foregoing limits, Borrower may borrow under this
Section 2.01(a), prepay under Section 2.08 and reborrow at any time during the
Revolving Credit Period under this Section 2.01(a).  All Loans not paid prior to
the last day of the Revolving Credit Period, together with all accrued and
unpaid interest thereon and all fees and other amounts owing by Borrower to
Lender with respect thereto, shall be due and payable on the last day of the
Revolving Credit Period.


(b)          If the amount of Lender’s Revolving Credit Commitment on any date
is less than the Total Revolving Credit Outstandings on such date, whether as a
result of Borrower’s election to decrease the amount of Lender’s Revolving
Credit Commitment pursuant to Section 2.01(c) or otherwise, Borrower shall be
automatically required (without demand or notice of any kind by Lender, all of
which are hereby expressly waived by Borrower) to immediately repay the Loans in
an amount sufficient to reduce the amount of the Total Revolving Credit
Outstandings to an amount equal to or less than the amount of Lender’s Revolving
Credit Commitment.


(c)          Borrower may, upon five (5) Business Days’ prior written notice to
Lender, terminate entirely at any time, or reduce from time to time by an
aggregate amount of $1,000,000 or any larger multiple of $1,000,000 the unused
portions of Lender’s Revolving Credit Commitment; provided, however, that (i) at
no time shall the amount of Lender’s Revolving Credit Commitment be reduced to a
figure less than the Total Revolving Credit Outstanding, (ii) at no time shall
the amount of Lender’s Revolving Credit Commitment be reduced to a figure
greater than zero (0) but less than $5,000,000 and (iii) any such termination or
reduction shall be permanent and Borrower shall have no right to thereafter
reinstate or increase, as the case may be, Lender’s Revolving Credit Commitment.


2.02        Method of Borrowing.


(a)          Borrower shall give Lender oral or written notice (a “Notice of
Borrowing”) by 10:00 a.m. (St. Louis time) on the Business Day of each Daily
LIBOR Loan to be made to Borrower, and by 10:00 a.m. (St. Louis time) at least
three (3) Business Days before each LIBOR Loan to be made to Borrower,
specifying:  (i) the date of such Loan, which shall be a Business Day during the
Revolving Credit Period in the case of a Daily LIBOR Loan and a Business Day
during the Revolving Credit Period in the case of a LIBOR Loan, (ii) the
aggregate principal amount of such Loan, (iii) whether such Loan is to be a
Daily LIBOR Loan or a LIBOR Loan, and (iv) in the case of a LIBOR Loan, the
duration of the initial Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period.


(b)          A Notice of Borrowing shall not be revocable by Borrower.


(c)          Subject to the terms and conditions of this Agreement, provided
that Lender has received the Notice of Borrowing, Lender shall (unless Lender
determines that any applicable condition
 
 
- 6 -
 
 
 
specified in Section 3 has not been satisfied) make the applicable Loan to
Borrower by crediting the amount of such Loan to a demand deposit account of
Borrower at Lender specified by Borrower (or such other account mutually agreed
upon in writing between Lender and Borrower) not later than 2:30 p.m. (St. Louis
time) on the Business Day specified in said Notice of Borrowing.


(d)          If Lender makes a new Loan under this Agreement on a day on which
Borrower is required to or has elected to repay all or any part of an
outstanding Loan, Lender shall apply the proceeds of its new Loan to make such
repayment and only an amount equal to the difference (if any) between the amount
being borrowed and the amount being repaid shall be made available by Lender to
Borrower.


(e)          Borrower hereby irrevocably authorizes Lender to rely on
telephonic, telegraphic, telecopy, telex or written instructions of any
individual identifying himself or herself as one of the individuals listed on
Schedule 2.02 attached hereto (or any other individual from time to time
authorized to act on behalf of Borrower pursuant to a document signed by the
President, Chief Financial Officer or Treasurer of Borrower and certified by the
Secretary of Borrower and delivered to Lender) with respect to any request to
make a Loan or a repayment under this Agreement, and on any signature that
Lender reasonably believes to be genuine, and Borrower shall be bound thereby in
the same manner as if such individual were actually authorized or such signature
were genuine.  Borrower also hereby agrees to defend and indemnify Lender and
hold Lender harmless from and against any and all claims, demands, damages,
liabilities, losses and reasonable costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) relating to or arising out
of or in connection with the acceptance of instructions for making Loans or
repayments under this Agreement.


2.03        Note.


(a)          The Loans of Lender to Borrower shall be evidenced by the Revolving
Credit Note of Borrower payable to the order of Lender in a principal amount
equal to the maximum amount of Lender’s Revolving Credit Commitment, which
Revolving Credit Note shall be in substantially the form of Exhibit A attached
hereto and incorporated herein by reference (with appropriate insertions) (as
the same may from time to time be amended, modified, extended, renewed or
restated, the “Note”).


(b)          Lender shall record in its books and records the date, amount, type
and Interest Period (if any) of each Loan made by it to Borrower and the date
and amount of each payment of principal and/or interest made by Borrower with
respect thereto; provided, however, that the obligation of Borrower to repay
each Loan made by Lender to Borrower under this Agreement shall be absolute and
unconditional, notwithstanding any failure of Lender to make any such
recordation or any mistake by Lender in connection with any such
recordation.  The books and records of Lender showing the account between Lender
and Borrower shall be conclusive in the absence of manifest error.


2.04        Duration of Interest Periods and Selection of Interest Rates.


(a)          The duration of the initial Interest Period for each LIBOR Loan
shall be as specified in the applicable Notice of Borrowing.  Borrower shall
elect the duration of each subsequent Interest Period applicable to such LIBOR
Loan and the interest rate to be applicable during such subsequent Interest
Period (and Borrower shall have the option (i) in the case of any Daily LIBOR
Loan, to elect that such Loan become a LIBOR Loan and the Interest Period to be
applicable thereto, and (ii) in the case of any LIBOR Loan, to elect that such
Loan become a Daily LIBOR Loan), by giving notice of such election to Lender by
10:00 a.m. (St. Louis time) on the Business Day of, in the case of the election
of the Daily LIBOR Rate, and by 10:00 a.m. (St. Louis time) at least three (3)
Business Days before, in the case of the election of the LIBOR Rate, the end of
the immediately preceding Interest Period applicable thereto, if any; provided,
however, that notwithstanding the foregoing, in addition to and without limiting
the rights and remedies of Lender under Section 6 of this Agreement, so long as
any Default or Event
 
 
- 7 -
 
 
 
of Default under this Agreement has occurred and is continuing, Borrower shall
not be permitted to renew any LIBOR Loan as a LIBOR Loan or to convert any Daily
LIBOR Loan into a LIBOR Loan.  If Lender does not receive a notice of election
for a Loan pursuant to this Section 2.04(a) within the applicable time limits
specified herein, Borrower shall be deemed to have elected to pay such Loan in
whole pursuant to Section 2.08 on the last day of the current Interest Period
with respect thereto and to reborrow the principal amount of such Loan on such
date as a Daily LIBOR Loan.


(b)          Borrower may not have outstanding and Lender shall not be obligated
to make more than eight (8) LIBOR Loans at any one time.


2.05        Interest Rates and Interest Payments.  (a) So long as no Event of
Default has occurred and is continuing, each Daily LIBOR Loan shall bear
interest on the outstanding principal amount thereof for each day until paid at
an annual rate equal to the Daily LIBOR Rate.  So long as any Event of Default
has occurred and is continuing, each Daily LIBOR Loan shall bear interest on the
outstanding principal amount thereof for each until it is paid, at an annual
rate equal to Five Percent (5%) over and above the Daily LIBOR Rate.  Such
interest shall be payable monthly in arrears on the last day of each calendar
month commencing October 31, 2010 and at the maturity of the Note (whether by
reason of acceleration or otherwise).  From and after the maturity of the Note,
whether by reason of acceleration or otherwise, each Daily LIBOR Loan shall bear
interest, payable on demand, for each day until paid at an annual rate equal to
Five Percent (5%) over and above the Daily LIBOR Rate.


(b)          So long as no Event of Default has occurred and is continuing, each
LIBOR Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period applicable thereto at an annual rate equal to the LIBOR
Rate.  So long as any Event of Default has occurred and is continuing, each
LIBOR Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period applicable thereto at an annual rate equal to Five Percent
(5%) over and above the LIBOR Rate.  Such interest shall be payable for each
Interest Period on the last day thereof, unless the duration of such Interest
Period exceeds three (3) months, in which case such interest shall be payable on
the last day of each three (3) month period during such Interest Period and on
the last day of such Interest Period, and at the maturity of the Note (whether
by reason of acceleration or otherwise).  From and after the maturity of the
Note, whether by reason of acceleration or otherwise, each LIBOR Loan shall bear
interest, payable on demand, for each day until paid, at an annual rate equal to
Five Percent (5%) over and above the higher of (i) the LIBOR Rate applicable to
such LIBOR Loan for the immediately preceding Interest Period or (ii) the Daily
LIBOR Rate.


(c)          Lender shall determine each interest rate applicable to the Daily
LIBOR Loans and LIBOR Loans hereunder and its determination thereof shall be
conclusive in the absence of manifest error.


(d)          If Lender determines (which determination shall be final and
conclusive) that, by reason of circumstances affecting the Eurodollar market
generally, deposits in dollars (in the applicable amounts) are not being offered
to banks in the Eurodollar market for the selected term, or adequate means do
not exist for ascertaining the LIBOR Rate or Daily LIBOR Rate, then Lender shall
give notice thereof to Borrower, and thereafter, until Lender notifies Borrower
that the circumstances giving rise to such suspension no longer exist, (i) the
availability of the LIBOR Rate or Daily LIBOR Rate shall be suspended, and (ii)
the interest rate for all Loans then bearing interest based on the LIBOR Rate or
Daily LIBOR Rate shall be converted at the expiration of the then current LIBOR
Interest Period(s) with respect to any LIBOR Loan, and immediately with respect
to any Daily LIBOR Loan, to Prime Rate Loans bearing interest at the Prime Rate
plus the Applicable Margin.


2.06        Computation of Interest.  Interest on Daily LIBOR Loans hereunder
shall be computed on the basis of a year of 360 days and paid for the actual
number of days elapsed (including the first day but excluding the last
day).  Interest on LIBOR Loans shall be computed on the basis of a year of
 
 
- 8 -
 
 
 
360 days and paid for the actual number of days elapsed, calculated as to each
Interest Period from and including the first day thereof to but excluding the
last day thereof.


2.07        Fees.


(a)          Contemporaneously with the execution of this Agreement, Borrower
shall pay Lender a nonrefundable upfront fee in the amount set forth in the fee
letter provided by Lender to Borrower.


(b)          Borrower shall pay to Lender a utilization fee equal to 25/100
Percent (0.25%) per annum times the Total Revolving Credit Outstandings on each
day that the Total Revolving Credit Outstandings exceed Thirty Three Percent
(33%) of the actual amount of Lender’s Revolving Credit Commitment then in
effect (or, if terminated, in effect immediately prior to such
termination).  Such utilization fee shall be due and payable quarterly in
arrears on the last day of each calendar quarter, commencing with the first such
date to occur after the effective date of this Agreement, and on the last day of
the Revolving Credit Period (and if applicable, thereafter on demand).


(c)          From and including the date of this Agreement to but excluding the
last day of the Revolving Credit Period, Borrower shall pay a nonrefundable
commitment fee on the unused portion of Lender’s Revolving Credit Commitment
(determined by subtracting the Total Revolving Credit Outstandings from the
amount of Lender’s Revolving Credit Commitment) at a percentage rate equal to
the Applicable Commitment Fee Rate.  Said commitment fee shall be (i) calculated
on a daily basis, (ii) payable quarterly in arrears on each June 30, September
30, December 31, and March 31 during the Revolving Credit Period commencing
December 31, 2010, and on the last day of the Revolving Credit Period and (iii)
calculated on an actual day, 360-day year basis.


2.08        Prepayments.  Borrower may, upon notice to Lender specifying that it
is paying any Daily LIBOR Loan, pay without penalty or premium such Daily LIBOR
Loan in whole at any time or in part from time to time, by paying the principal
amount to be paid, provided that partial prepayments shall be in an aggregate
amount of at least $1,000,000.00 or any larger multiple of
$500,000.00.  Borrower may, upon at least three (3) Business Day’s irrevocable
prior written notice to Lender, prepay all at any time or any portion from time
to time of the unpaid principal balance of any LIBOR Loan prior to maturity
provided that (i) contemporaneously with each such prepayment Borrower shall pay
all accrued and unpaid interest on the portion of the LIBOR Loan being prepaid
to and including the date of prepayment; (ii) partial prepayments shall be in an
aggregate amount of at least $2,000,000.00 or any larger multiple of
$1,000,000.00; (iii) in no event may Borrower make any prepayment on any LIBOR
Loan that results in the remaining LIBOR Loans with respect to which a given
Interest Period applies being greater than $0.00 but less than $1,000,000.00 and
(iv) if Borrower is making a prepayment of a LIBOR Loan, contemporaneously with
such prepayment, Borrower shall pay Lender the funding losses and other amounts,
if any, required under Section 2.10.


2.09        General Provisions as to Payments.  Borrower shall make each payment
of principal of, and interest on, the Loan and of fees and all other amounts
payable by Borrower under this Agreement, not later than 12:00 noon (St. Louis
time) on the date when due and payable in Federal or other funds immediately
available in St. Louis, Missouri, to Lender at its address referred to in
Section 7.05.  All payments received by Lender after 12:00 noon (St. Louis time)
shall be deemed to have been received by Lender on the next succeeding Business
Day. Whenever any payment of principal of, or interest on, the Loan or of fees
shall be due on a day which is not a Business Day, the date for payment thereof
shall be extended to the next succeeding Business Day.  If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon, at the then applicable rate, shall be payable for such extended time.


2.10        Funding Losses.  Notwithstanding any provision contained in this
Agreement to the contrary, if (a) Borrower shall make any payment of principal
with respect to any LIBOR Loan on any
 
 
- 9 -
 
 
 
day other than the last day of the Interest Period applicable thereto, whether
as a result of a scheduled payment, a voluntary prepayment, a mandatory
prepayment, maturity, acceleration or otherwise or (b) any LIBOR Loan is
converted to a Prime Rate Loan pursuant to Sections 2.04, 2.05(d), 2.11 or 2.12,
on any day other than the last day of the Interest Period applicable thereto,
contemporaneously with each such payment or conversion Borrower shall reimburse
Lender on demand for any resulting losses and expenses incurred by Lender,
including , without limitation, any losses incurred in obtaining, liquidating,
or employing deposits from third parties, but excluding any loss of the
Applicable Margin for the period after any such prepayment, provided that Lender
shall have delivered to Borrower a certificate as to the amount of such losses
and expenses, which certificate shall be conclusive in the absence of manifest
error.


2.11        Basis for Determining Interest Rate Inadequate or Unfair.  If with
respect to any Interest Period:  (a) deposits in U.S. Dollars (in the applicable
amounts) are not being offered to Lender in the relevant market for such
Interest Period, or (b) Lender determines in good faith that the LIBOR Rate as
determined pursuant to the definition thereof will not adequately and fairly
reflect the cost to Lender of maintaining or funding the LIBOR Loans for such
Interest Period, Lender shall forthwith give notice thereof to Borrower
whereupon until Lender notifies Borrower that the circumstances giving rise to
such suspension no longer exist, (i) the LIBOR Rate shall not be available to
Borrower as an interest rate option on any portion of the Loan and (ii) all of
the then outstanding LIBOR Loans shall automatically convert to Prime Rate Loans
(bearing interest at the Prime Rate plus the Applicable Margin) on the last day
of the then current Interest Period applicable to each such LIBOR Loan. Interest
accrued on each such LIBOR Loan prior to any such conversion shall be due and
payable on the date of such conversion together with any funding losses and
other amounts due under Section 2.10.
 
 
2.12        Illegality.  If, after the date of this Agreement, the adoption of
any applicable law, rule or regulation, or any change therein, or any change in
the interpretation or administration thereof by any governmental or regulatory
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by Lender with any request or directive
(whether or not having the force of law) of any such governmental or regulatory
authority, central bank or comparable agency (a “Regulatory Change”) shall make
it unlawful or impossible for Lender to make, maintain or fund its LIBOR Loans
to Borrower, Lender shall forthwith give notice thereof to Borrower.  Upon
receipt of such notice, Borrower shall convert all of its then outstanding LIBOR
Loans on either (a) the last day of the then current Interest Period applicable
to such LIBOR Loan if Lender may lawfully continue to maintain and fund such
LIBOR Loan to such day or (b) immediately if Lender may not lawfully continue to
fund and maintain such LIBOR Loan to such day, to a Prime Rate Loan (bearing
interest at the Prime Rate plus the Applicable Margin) in an equal principal
amount.  Interest accrued on each such LIBOR Loan prior to any such conversion
shall be due and payable on the date of such conversion together with any
funding losses and other amounts due under Section 2.10.


2.13        Increased Cost.  (a)  If (i) Regulation D or (ii)  a Regulatory
Change:  (A) shall subject Lender to any tax, duty or other charge with respect
to the LIBOR Loans, the Note or its obligation to make LIBOR Loans, or shall
change the basis of taxation of payments to Lender of the principal of or
interest on its LIBOR Loans or any other amounts due under this Agreement in
respect of its LIBOR Loans or its obligation to make LIBOR Loans (except for
taxes on or changes in the rate of tax on the overall net income of Lender); or
(B) shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System), special deposit, capital or similar requirement against assets of,
deposits with or for the account of, or credit extended or committed to be
extended by, Lender or shall, with respect to Lender impose, modify or deem
applicable any other condition affecting Lender’s LIBOR Loans, the Note or
Lender’s obligation to make LIBOR Loans; and the result of any of the foregoing
is to increase the cost to (or in the case of Regulation D, to impose a cost on
or increase the cost to) Lender of making or maintaining any LIBOR Loan, or to
reduce the amount of any sum received or receivable by Lender under this
Agreement or under its Note with respect thereto, by an amount deemed by Lender
to be material, and if Lender is
 
 
- 10 -
 
 
 
not otherwise fully compensated for such increase in cost or reduction in amount
received or receivable by virtue of the inclusion of the reference to “LIBOR
Reserve Percentage” in the calculation of the LIBOR Rate, then upon notice by
Lender to Borrower, which notice shall set forth Lender’s supporting
calculations and the details of the Regulatory Change, Borrower shall pay
Lender, as additional interest, such additional amount or amounts as will
compensate Lender for such increased cost or reduction.  The determination by
Lender under this Section of the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error.  In determining
such amount or amounts, Lender may use any reasonable averaging and attribution
methods.


(b)          If Lender demands compensation under Section 2.13(a) above,
Borrower may at any time, upon at least three (3) Business Day’s prior notice to
Lender, convert its then outstanding LIBOR Loans to Prime Rate Loans (bearing
interest at the Prime Rate plus the Applicable Margin) in an equal principal
amount.  Interest accrued on each such LIBOR Loan prior to any such conversion
shall be due and payable on the date of such conversion together with any
funding losses and other amounts due under Section 2.10 and this Section 2.13.


2.14        Prime Rate Loans Substituted for Affected LIBOR Loans or Daily LIBOR
Loans.  If notice has been given by Lender  pursuant to Sections 2.05(d), 2.11
or 2.12 requiring or by Borrower pursuant to Section 2.04 requiring LIBOR Loans
or Daily LIBOR Loans to be repaid or converted to Prime Rate Loans, then, unless
and until Lender notifies Borrower that the circumstances giving rise to such
repayment or conversion no longer apply, any portion of the Loans that would
otherwise be made by Lender to Borrower as LIBOR Loans or Daily LIBOR Loans
shall be made instead as Prime Rate Loans (bearing interest at the Prime Rate
plus the Applicable Margin).  Lender shall promptly notify Borrower if and when
the circumstances giving rise to such repayment no longer apply.


2.15        Capital Adequacy.  If, after the date of this Agreement, Lender
shall have determined in good faith that a Regulatory Change has occurred which
has or will have the effect of reducing the rate of return on Lender’s capital
in respect of its obligations hereunder to a level below that which Lender could
have achieved but for such adoption, change or compliance (taking into
consideration Lender’s policies with respect to capital adequacy), then from
time to time Borrower shall pay to Lender upon demand such additional amount or
amounts as will compensate Lender for such reduction.  All determinations made
in good faith by Lender of the additional amount or amounts required to
compensate it in respect of the foregoing shall be conclusive in the absence of
manifest error.  In determining such amount or amounts, Lender may use any
reasonable averaging and attribution methods.


2.16        Survival of Indemnities.  All indemnities and all provisions
relating to reimbursement to Lender of amounts sufficient to protect the yield
to Lender with respect to the Loan, including, without limitation, Sections
2.10, 2.13 and 2.15 hereof, shall survive the payment of the Note and the other
Borrower’s Obligations and the expiration or termination of this
Agreement.  Notwithstanding the foregoing, if Lender fails to notify Borrower of
any event that will entitle Lender to compensation pursuant to Sections 2.10,
2.13 and/or 2.15 hereof within one hundred eighty (180) days after Lender
obtains knowledge of such event, then Lender shall not be entitled to any
compensation from Borrower for any loss, expense, increased cost and/or
reduction of return arising from such event.


2.17        Discretion of Lender as to Manner of Funding.  Notwithstanding any
provision contained in this Agreement to the contrary, Lender shall be entitled
to fund and maintain its funding of all or any part of its LIBOR Loans in any
manner it elects, it being understood, however, that for purposes of this
Agreement all determinations hereunder (including, without limitation, the
determination of Lender’s funding losses and expenses under Section 2.10) shall
be made as if Lender had actually funded and maintained each LIBOR Loan through
the purchase of deposits having a maturity corresponding to the maturity of the
applicable Interest Period relating to the applicable LIBOR Loan and bearing an
interest rate equal to the applicable LIBOR Base Rate.
 
 
- 11 -
 
 
 
2.18        Letters of Credit.


(a)          Subject to the terms and conditions of this Agreement and so long
as no Default or Event of Default has occurred and is continuing, during the
Revolving Credit Period, Lender agrees to issue irrevocable commercial and/or
standby letters of credit for the account of Borrower and/or any Subsidiary
(individually, a “Letter of Credit”, and collectively, “Letters of Credit”) in
an amount and for the term specifically requested by Borrower by notice in
writing to Lender at least two (2) Business Days prior to the requested issuance
thereof; provided, however, that: (i) Borrower shall have executed and delivered
to Lender a Letter of Credit Application with respect to such Letter of Credit;
(ii) the term of any such Letter of Credit shall not extend beyond the earlier
of (A) the date one (1) year after the date of issuance thereof, or (B) the last
day of the Revolving Credit Period; (iii) any Letter of Credit may only be
utilized to guaranty the payment of obligations of Borrower or a Subsidiary to
third parties; (iv) Total Revolving Credit Outstandings shall not as of any date
exceed Lender’s Revolving Credit Commitment; and (v) the text of any such Letter
of Credit is provided to Lender no less than two (2) Business Days prior to the
requested issuance date, which text must be acceptable to Lender in its sole and
absolute discretion.


(b)          The payment of drafts under each Letter of Credit shall be made in
accordance with the terms thereof and, in that connection, Lender shall be
entitled to honor any drafts and accept any documents presented to it by the
beneficiary of such Letter of Credit in accordance with the terms of such Letter
of Credit and the related Letter of Credit Application and believed in good
faith by Lender to be genuine.  Lender shall not have any duty to inquire as to
the accuracy or authenticity of any draft or other drawing document that may be
presented to it other than the duties contemplated by the applicable Letter of
Credit Application.


(c)          In the event of any payment by Lender of a draft presented under a
Letter of Credit, Borrower agrees to pay to Lender in immediately available
funds at the time of such drawing an amount equal to the sum of such drawing
plus the negotiation, processing and other fees related thereto, as may be
agreed between Lender and Borrower from time to time.  Borrower hereby
authorizes Lender to charge or cause to be charged one or more of Borrower’s
deposit accounts at Lender to the extent there are balances of immediately
available funds therein, in an aggregate amount equal to the sum of such drawing
plus the negotiation, processing and other fees related thereto as may be agreed
between Lender and Borrower from time to time, and Borrower agrees to pay the
amount of any such drawing (and/or Lender’s customary negotiation, processing
and other fees related thereto) not so charged prior to the close of business of
Lender on the day of such drawing.  In the event any payment under a Letter of
Credit is made by Lender prior to receipt of payment from Borrower, such payment
by Lender shall constitute a request by Borrower for a Daily LIBOR Loan under
Sections 2.01 and 2.02 above (and Lender will make such Daily LIBOR Loan to
Borrower regardless of whether any Default or Event of Default under this
Agreement has occurred and is continuing and regardless of whether such Daily
LIBOR Loan would otherwise be permitted under the requirements of this
Agreement) and the proceeds of such Daily LIBOR Loan shall be paid directly to
Lender and applied by Lender to the payment of any amounts owed by Borrower to
Lender under this Section 2.18.


(d)          Borrower hereby further agrees to pay to the order of Lender with
respect to each Letter of Credit: (i) a nonrefundable commitment fee at an
annual rate equal to the Applicable Margin (calculated on an actual day, 360-day
year basis) on the face amount (taking into account any scheduled increases or
decreases therein during the period in question) of each Letter of Credit, due
and payable quarterly, in arrears, on the last day of each fiscal quarter;
and  (ii) a nonrefundable issuance fee, a nonrefundable negotiation fee and such
other fees as may be charged by Lender from time to time in accordance with
Lender’s published schedule of fees in effect from time to time, which fees
shall be due and payable on demand by Lender.
 
 
- 12 -
 
 
 
(e)          Notwithstanding any provision contained in this Agreement to the
contrary, if any Letters of Credit remain outstanding on the last day of the
Revolving Credit Period, Borrower shall, on or before 12:00 noon (St. Louis
time) on the last day of the Revolving Credit Period, (i) surrender the
originals of the applicable Letter(s) of Credit to Lender for cancellation, or
(ii) provide Lender with cash collateral (or other collateral acceptable to
Lender in its sole and absolute discretion) in an amount at least equal to the
aggregate undrawn face amount of all outstanding Letter(s) of Credit plus all
unreimbursed drawings with respect thereto, and execute and deliver to Lender
such agreements as Lender may require to grant Lender a first priority perfected
security interest in such cash or other collateral.  Any such cash collateral
received by Lender pursuant to this Section 2.18(e) shall be held by Lender in a
separate account at Lender appropriately designated as a cash collateral account
in relation to this Agreement and the Letters of Credit and retained by Lender
as collateral security for the payment of Borrower’s Obligations.  Cash amounts
delivered to Lender pursuant to the foregoing requirements of this Section
2.18(e) shall be invested, at the request and for the account of Borrower in
investments of a type and nature and with a term acceptable to Lender.  Such
amounts, including in the case of cash amounts invested in the manner set forth
above, shall not be used by Lender to pay any amounts drawn or paid under or
pursuant to any Letter of Credit, but may be applied to reimburse Lender for
drawings or payments under or pursuant to such Letters of Credit which Lender
has paid, or if no such reimbursement is required to the payment of such of the
other Borrower’s Obligations as Lender shall determine.  Any amounts remaining
in any cash collateral account established pursuant to this Section 2.18(e)
after the payment in full of all of the Borrower’s Obligations and the
expiration or cancellation of all of the Letters of Credit shall be returned to
Borrower (after deduction of Lender’s reasonable expenses, if any).


2.20        Taxes.


(a)          Any and all payments by Borrower to or for the account of Lender
under any Transaction Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it, by the jurisdiction under the laws of
which Lender is organized or any political subdivision thereof (all such
non-excluded taxes, duties, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as “Taxes”).  If Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable under
any Transaction Document to Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.20(a)) Lender
receives an amount equal to the sum it would have received had no such deduction
of Taxes been made, (ii) Borrower shall make such deductions, (iii) Borrower
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law and (iv) Borrower shall furnish to
Lender the original or a certified copy of a receipt evidencing payment thereof.


(b)          In addition, Borrower agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, or charges or similar
levies which arise from any payment made under any of the Transaction Documents
or from the execution or delivery of, or otherwise with respect to, any of the
Transaction Documents (hereinafter referred to as “Other Taxes”).


(c)          Borrower agrees to indemnify Lender for the full amount of Taxes or
Other Taxes, respectively (including, without limitation, any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section 2.20), paid by Lender and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto.  This indemnification
shall be made within fifteen (15) days from the date Lender makes demand
therefor, accompanied by a certificate of Lender setting forth in reasonable
detail its computation of the amount or amounts to be paid to it hereunder.
 
 
- 13 -
 
 
 
(d)          The provisions of this Section 2.20 shall survive any expiration or
termination of this Agreement and the payment of the Note and the other
Borrower’s Obligations.


SECTION 3.  PRECONDITIONS TO LOANS AND LETTERS OF CREDIT


3.01        Initial Loan.  Notwithstanding any provision contained in this
Agreement to the contrary, Lender shall have no obligation to make the initial
Loan or issue the initial Letter of Credit under this Agreement unless Lender
shall have first received:


(a)          this Agreement and the Note, each duly executed by Borrower;


(b)          the Guaranty, duly executed by Laclede Energy;


(c)          a copy of resolutions (including an incumbency certificate) of the
Board of Directors of Borrower, duly adopted, which authorize the execution,
delivery and performance of this Agreement, the Note and the other Transaction
Documents, certified by the Secretary of Borrower;


(d)          a copy of resolutions of the Board of Directors (including an
incumbency certificate) of Laclede Energy, duly adopted, which authorize the
execution, delivery and performance of its Guaranty, certified by the Secretary
of Laclede Energy;


(e)          copies of the Articles of Incorporation of Borrower and Laclede
Energy, including any amendments thereto, certified by the Secretary of State of
the states of their respective incorporations;


(f)           copies of the Bylaws of Borrower and Laclede Energy, including any
amendments thereto, certified by the Secretaries of Borrower and Laclede Energy;


(g)          certificates of corporate good standing of Borrower and Laclede
Energy issued by the Secretary of State of the states of their respective
incorporations;
 
            (h)          an opinion of the General Counsel of Borrower and
Laclede Energy, in form and substance satisfactory to Lender and Lender’s
counsel;


(i)           UCC search results from the Missouri Secretary of State for
Borrower and Laclede Energy;


(j)           copies of all financial statements and other exhibits and
schedules required by this Agreement and the other Transaction Documents;


(k)          a letter of direction from Borrower with respect to the
disbursement of the proceeds of the initial Loan under this Agreement;


(l)           a fee letter, duly executed by Borrower and Lender; and


(m)         such other agreements, documents, instruments and certificates as
Lender may reasonably request.


3.02        All Loans and Letters of Credit.  Notwithstanding any provision
contained in this Agreement to the contrary, Lender shall have no obligation to
make any Loan or issue any Letter of Credit under this Agreement unless:


(a)          Lender shall have received a Notice of Borrowing for such Loan as
required by Section 2.02(a), or a Letter of Credit Application as required under
Section 2.18(a);
 
 
- 14 -
 
 
 
(b)          both immediately before and immediately after giving effect to such
Loan or Letter of Credit, no Default or Event of Default shall have occurred and
be continuing; and


(c)          all of the representations and warranties made by Borrower in this
Agreement (but after the making or issuance of the initial Loan or Letter of
Credit hereunder, not including the representation set forth in Section 4.04(b))
and/or in any other Transaction Document shall be true and correct in all
material respects on and as of the date of such Loan as if made or such Letter
of Credit is issued on and as of the date of such Loan or Letter of Credit (and
for purposes of this Section 3.02(c), the representations and warranties made by
Borrower in Section 4.04 shall be deemed to refer to the most recent financial
statements of Borrower delivered to Lender pursuant to Section 5.01(a)).


Each request for a Loan or Letter of Credit by Borrower under this Agreement
shall be deemed to be a representation and warranty by Borrower on the date of
such Loan or Letter of Credit as to the facts specified in clauses (b) and (c)
of this Section 3.02.


SECTION 4.  REPRESENTATIONS AND WARRANTIES.


Borrower hereby represents and warrants to Lender that:


4.01        Corporate Existence and Power.  Each Loan Party: (a) is duly
incorporated, validly existing and in good standing under the laws of the State
of Missouri; (b) has all requisite corporate powers required to carry on its
business as now conducted; (c) has all requisite governmental and regulatory
licenses, authorizations, consents and approvals required to carry on its
business as now conducted, except such licenses, authorizations, consents and
approvals the failure to have could not reasonably be expected to have a
Material Adverse Effect; and (d) is qualified to transact business as a foreign
corporation in, and is in good standing under the laws of, all states in which
it is required by applicable law to maintain such qualification and good
standing except for those states in which the failure to qualify or maintain
good standing could not reasonably be expected to have a Material Adverse
Effect.


4.02        Corporate Authorization.  The execution, delivery and performance by
each Loan Party of this Agreement, the Note and the other Transaction Documents,
as applicable, are within the corporate powers of each Loan Party and have been
duly authorized by all necessary corporate and other action on the part of each
Loan Party.


4.03        Binding Effect.  This Agreement, the Note and the other Transaction
Documents to which a Loan Party is a party have been duly executed and delivered
by such Loan Party and constitute the legal, valid and binding obligations of
such Loan Party enforceable against such Loan Party in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency or other similar laws affecting creditors’ rights generally and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).


4.04        Financial Statements.  Borrower has furnished Lender with the
consolidated balance sheets and statements of income, retained earnings and cash
flows of Borrower and its Subsidiaries as of and for the fiscal year of Borrower
ended September 30, 2009, all certified by Borrower’s independent certified
public accountants, which financial statements have been prepared in accordance
with GAAP consistently applied.  Borrower further represents and warrants to
Lender that (a) said balance sheets and their accompanying notes (if any) fairly
present the condition of Borrower and its Subsidiaries as of the dates thereof,
(b) there has been no material adverse change in the condition or operation,
financial or otherwise, of Borrower and its Subsidiaries taken as a whole since
September 30, 2009 except as disclosed in Borrower’s filings with the Securities
and Exchange Commission since
 
 
- 15 -
 
 
 
such date, and (c) neither Borrower nor any of its Subsidiaries had any direct
or contingent liabilities which were not disclosed on said financial statements
or the notes thereto (to the extent such disclosure is required by GAAP).


4.05        Compliance With Other Instruments; None Burdensome.  None of the
execution and delivery by a Loan Party of any of the Transaction Documents, the
performance by a Loan Party of its obligations under the Transaction Documents
or the borrowing and/or repayment of the Loan by Borrower under this Agreement
will conflict with, or result in a breach of the terms, conditions or provisions
of, or constitute a default under or result in any violation of, any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on such
Loan Party, any of the provisions of the Articles of Incorporation or Bylaws (or
other applicable organizational documents) of such Loan Party or any of the
provisions of any indenture, agreement, document, instrument or undertaking to
which such Loan Party is a party or subject, or by which such Loan Party or any
property or assets of such Loan Party is bound, or result in the creation or
imposition of any security interest, lien or encumbrance on any of the property
or assets of such Loan Party pursuant to the terms of any such indenture,
agreement, document, instrument or undertaking.  No order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with, or exemption by, any governmental, regulatory, administrative or public
body, instrumentality, authority, agency or official, or any subdivision
thereof, or any other Person is required to authorize, or is required in
connection with, (a) the execution, delivery or performance of, or the legality,
validity, binding effect or enforceability of, any of the Transaction Documents,
and/or (b) the borrowing and/or repayment of the Loan by Borrower under this
Agreement.


4.06        Regulation U.  Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of The
Board of Governors of the Federal Reserve System, as amended) and no part of the
proceeds of the Loan will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately (a) to purchase or carry margin stock or
to extend credit to others for the purpose of purchasing or carrying margin
stock, or to refund or repay indebtedness originally incurred for such purpose
or (b) for any purpose that entails a violation of, or which is inconsistent
with, the provisions of any of the Regulations of The Board of Governors of the
Federal Reserve System, including, without limitation, Regulations U, T or X
thereof, as amended.  If requested by Lender, Borrower shall furnish to Lender a
statement in conformity with the requirements of Federal Reserve Form U-1
referred to in Regulation U.


4.07        Investment Company Act of 1940; Public Utility Holding Company Act
of 2005.  Borrower is not an “investment company” as that term is defined in,
and is not otherwise subject to regulation under, the Investment Company Act of
1940, as amended. Borrower is a holding company for which compliance with the
accounting, record retention and reporting sections of the Public Utility
Holding Company Act of 2005 has been waived.


4.08        No Default.  No Default or Event of Default under this Agreement has
occurred and is continuing.  There is no existing default or event of default
under or with respect to any indenture, contract, agreement, lease or other
instrument to which Borrower is a party or by which any property or assets of
any Loan Party is bound or affected, a default under which could reasonably be
expected to have a Material Adverse Effect.  Each Loan Party has and is in full
compliance with and in good standing with respect to all governmental permits,
licenses, certificates, consents and franchises necessary to continue to conduct
its business as previously conducted by it and to own or lease and operate its
properties and assets as now owned or leased by it, the failure to have or
noncompliance with which could reasonably be expected to have a Material Adverse
Effect.  No Loan Party is in violation of any applicable statute, law, rule,
regulation or ordinance of the United States of America, of any state, city,
town, municipality, county or of any other jurisdiction, or of any agency
thereof, a violation of which could reasonably be expected to have a Material
Adverse Effect.
 
 
- 16 -
 
 
 
SECTION 5.  COVENANTS.


5.01        Covenants of Borrower.  Borrower covenants and agrees that, so long
as any of the Borrower’s Obligations remain unpaid:


(a)          Information.  Borrower will make available, deliver, or cause to be
delivered to Lender:


(i)           within one hundred twenty (120) days after the end of each fiscal
year of Borrower the consolidated balance sheet of Borrower and its Subsidiaries
as of the end of such fiscal year and the related consolidated statements of
income, retained earnings and cash flows for such fiscal year, setting forth in
each case, in comparative form, the figures for the previous fiscal year, all
such financial statements to be prepared in accordance with GAAP consistently
applied and reported on by and accompanied by the unqualified opinion of
independent certified public accountants selected by Borrower and reasonably
acceptable to Lender; provided, however, that delivery to Lender of the Annual
Report on Form 10-K of Borrower for such fiscal year filed with the Securities
and Exchange Commission shall be deemed to satisfy the requirements of this
Section 5.01(a)(i);


(ii)           within one hundred twenty (120) days after the end of each fiscal
year of Laclede Energy the consolidated balance sheets of Laclede Energy and its
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of income, retained earnings and cash flows for such fiscal year,
setting forth in each case, in comparative form, the figures for the previous
fiscal year, all such financial statements to be prepared internally by Laclede
Energy in accordance with GAAP consistently applied.


(iii)          within fifty (50) days after the end of the first three (3)
fiscal quarters of each fiscal year of Borrower, a consolidated balance sheet of
Borrower and its Subsidiaries as of the end of such fiscal quarter and the
related consolidated statements of income, retained earnings and cash flows for
such fiscal quarter and for the portion of Borrower’s fiscal year ended at the
end of such fiscal quarter, setting forth in each case in comparative form, the
figures for the corresponding fiscal quarter and the corresponding portion of
Borrower’s previous fiscal year, all in reasonable detail and satisfactory in
form to Lender and certified (subject to normal year-end adjustments and absence
of footnote disclosures) as to fairness of presentation, consistency and
compliance with GAAP by the chief financial officer of Borrower; provided,
however, that delivery to Lender of copies of the Quarterly Report on Form 10-Q
of Borrower for such fiscal quarter filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section
5.01(a)(iii);


(iv)          within the time frames outlined in Sections 5.01(a)(i) and
5.01(a)(iii) above, a certificate of an authorized officer of Borrower in the
form attached hereto as Exhibit B and incorporated herein by reference
(A) stating whether there exists on the date of such certificate any Default or
Event of Default and, if any Default or Event of Default then exists, setting
forth the details thereof and the action which Borrower is taking or proposes to
take with respect thereto, (B) certifying that all of the representations and
warranties made by Borrower in this Agreement and/or in any other Transaction
Document are true and correct in all material respects on and as of the date of
such certificate as if made on and as of the date of such certificate, and (C)
setting forth the Consolidated Capitalization Ratio for the relevant reporting
period;


(v)          with reasonable promptness, such further information regarding the
business, affairs and financial condition of Borrower as Lender may from time to
time reasonably request.


(b)          Corporate Existence.  Borrower will do all things necessary to (i)
preserve and keep in full force and effect at all times its corporate existence
and all permits, licenses, franchises and other rights material to its business
and (ii) be duly qualified to do business and be in good standing in all
jurisdictions where the nature of its business or its ownership of property or
assets requires such
 
 
- 17 -
 
 
 
qualification except for those jurisdictions in which the failure to qualify or
be in good standing could not reasonably be expected to have a Material Adverse
Effect.


(c)          Compliance with Laws, Regulations, Etc.  Borrower will comply with
any and all laws, ordinances and governmental and regulatory rules and
regulations to which Borrower is subject and obtain any and all licenses,
permits, franchises and other governmental and regulatory authorizations
necessary to the ownership of its properties or assets or to the conduct of its
business, which violation or failure to obtain could reasonably be expected to
have a Material Adverse Effect.


(d)          Further Assurances.  Borrower will execute and deliver to Lender,
at any time and from time to time, any and all further agreements, documents and
instruments, and take any and all further actions which may be required under
applicable law, or which Lender may from time to time reasonably request, in
order to effectuate the transactions contemplated by this Agreement and the
other Transaction Documents.


(e)          Consolidation or Merger.  Borrower will not directly or indirectly
merge or consolidate with or into any other Person.


(f)           Stock and Assets of Subsidiaries.  Unless the prior written
consent of Lender is obtained which such consent shall not be unreasonably
withheld (in Lender’s commercially reasonable judgment) or unreasonably delayed,
Borrower will not create, incur or assume or suffer to be incurred or to exist
any security interest, lien or encumbrance on any of the common stock of LGC,
Laclede Energy, or any other Subsidiary, or on the inventory or accounts
receivable of LGC.


(g)          Sale of Property.  Borrower will not, and will not cause or permit
any Subsidiary to, (i) sell, assign, lease, transfer, abandon or otherwise
dispose of any of its property (including, without limitation, any shares of
capital stock or other equity interests of a Subsidiary owned by Borrower or
another Subsidiary) or (ii) issue, sell or otherwise dispose of any shares of
capital stock or other equity interests of any Subsidiary; provided, however,
that Borrower and each Subsidiary may sell, assign, lease, transfer, abandon or
otherwise dispose of (A) any of its natural gas inventory or past-due accounts
receivable in the ordinary course of business, (B) any of its property to
Borrower or any Subsidiary, provided that, if at anytime more than Ten Percent
(10%) of the consolidated assets of Borrower and all of its Subsidiaries are
transferred to a Subsidiary, such Subsidiary shall then execute a guaranty
agreement with respect to Borrower’s Obligations in a form reasonably acceptable
to Lender, (C) any of its property subject to LGC’s Mortgage and Deed of Trust
dated as of February 1, 1945, as heretofore amended and supplemented, as may be
permitted to be sold, assigned, leased, transferred, abandoned or otherwise
disposed of under said Mortgage and Deed of Trust, (D) any of its other property
(whether in one transaction or a series of transactions) so long as the value of
such property sold, assigned, leased, transferred, abandoned or otherwise
disposed of in any fiscal year under this subsection (D) shall not exceed Ten
Percent (10%) of the consolidated assets of Borrower and all of its Subsidiaries
as determined on a consolidated basis as of the last day of the immediately
preceding fiscal year, and (E) any shares of capital stock sold to Borrower by a
Subsidiary; and provided further, however, that nothing in this Agreement shall
limit or restrict Borrower’s or any Subsidiary’s use of financial instruments or
natural gas contracts under their gas supply risk management programs.


(h)          Changes in Nature of Business.  Borrower will not, and it will not
cause or permit any Subsidiary to, engage in any business if, as a result, the
general nature of the business that would then be engaged in by Borrower and its
Subsidiaries, considered as a whole, would be substantially changed from the
general nature of the business engaged in by Borrower and its Subsidiaries as of
the date of this Agreement.
 
 
- 18 -
 
 
 
(i)           Permitted Investments; Acquisitions.  Borrower will not, and it
will not cause or permit any Subsidiary to, directly or indirectly, make any
Investments except for Permitted Investments.  Borrower will not, and it will
not cause or permit any Subsidiary to, directly or indirectly, make any
Acquisition the result of which would be to change substantially the general
nature of the business engaged in by Borrower and its Subsidiaries.


(j)           Maximum Consolidated Capitalization Ratio.  Borrower will at all
times maintain a Consolidated Capitalization Ratio of not more than Seventy
Percent (70%).


(k)          Subsidiaries.  If Borrower creates, forms or acquires any
Subsidiary which owns more than Ten Percent (10%) of the consolidated assets of
Borrower and all of its Subsidiaries on or after the date of this Agreement,
Borrower will, contemporaneously with the creation, formation or acquisition of
such Subsidiary, cause such Subsidiary to execute a guaranty agreement with
respect to Borrower’s Obligations in a form reasonably acceptable to Lender.


5.02        Use of Proceeds.  Borrower covenants and agrees that (a) the
proceeds of the Loan will be used solely for general corporate purposes, (b) no
part of the proceeds of the Loan will be used in violation of any applicable
law, rule or regulation and (c) no part of the proceeds of the Loan will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately (i) to purchase or carry margin stock or to extend credit to others
for the purpose of purchasing or carrying margin stock, or to refund or repay
indebtedness originally incurred for such purpose or (ii) for any purpose which
entails a violation of, or which is inconsistent with, the provisions of any of
the Regulations of The Board of Governors of the Federal Reserve System,
including, without limitation, Regulations U, T or X thereof, as amended.


SECTION 6.  EVENTS OF DEFAULT.


If any of the following (each of the following herein sometimes called an “Event
of Default”) shall occur and be continuing:


6.01        Borrower shall fail to pay any of Borrower’s Obligations
constituting interest, fees or other amounts (other than principal due under the
Loan) within ten (10) Business Days after the date the same shall first become
due and payable, whether by reason of demand, maturity, acceleration or
otherwise;


6.02        Any representation or warranty made by any Loan Party in this
Agreement, in any other Transaction Document or in any certificate, agreement,
instrument or written statement furnished or made or delivered pursuant hereto
or thereto or in connection herewith or therewith, shall prove to have been
untrue or incorrect in any material respect when made or effected;


6.03        Borrower shall fail to perform or observe any term, covenant or
provision contained in Section 5.01(e) or Section 5.02;


6.04        Borrower shall fail to perform or observe any other term, covenant
or provision contained in this Agreement (other than those specified in Sections
6.01 or 6.02 above) and any such failure shall remain unremedied for thirty (30)
days after the earlier of (i) written notice of default is given to Borrower by
Lender or (ii) any officer of Borrower obtaining actual knowledge of such
default;


6.05        This Agreement or any of the other Transaction Documents shall at
any time for any reason (other than termination of this Agreement or such other
Transaction Documents, as the case may be, in accordance with its terms) cease
to be in full force and effect or shall be declared to be null and void by a
court of competent jurisdiction, or if the validity or enforceability thereof
shall be contested or denied by any Loan Party, or if the transactions completed
hereunder or thereunder shall be
 
 
- 19 -
 
 
 
contested by any such Loan Party or if any Loan Party shall deny that it has any
further liability or obligation hereunder or thereunder;


6.06        A Loan Party shall (i) voluntarily commence any proceeding or file
any petition seeking relief under Title 11 of the United States Code or any
other Federal, state or foreign bankruptcy, insolvency, receivership,
liquidation or similar law, (ii) consent to the institution of, or fail to
contravene in a timely and appropriate manner, any such proceeding or the filing
of any such petition, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator or similar official of itself or of a
substantial part of its property or assets, (iv) file an answer admitting the
material allegations of a petition filed against itself in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any corporate or other action for the purpose of effecting any
of the foregoing;


6.07        An involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of a Loan Party, or of a substantial part of the property or assets
of a Loan Party, under Title 11 of the United States Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership, liquidation or similar
law, (ii) the appointment of a receiver, trustee, custodian, sequestrator or
similar official of Borrower or of a substantial part of the property or assets
of a Loan Party or (iii) the winding-up or liquidation of a Loan Party, and such
proceeding or petition shall continue undismissed for sixty (60) consecutive
days or an order or decree approving or ordering any of the foregoing shall
continue unstayed and in effect for sixty (60) consecutive days;


6.08        Any Loan Party shall be declared by Lender to be in default under or
in respect of (i) any other present or future obligation to Lender, including,
without limitation, any other loan, line of credit, revolving credit, guaranty
or letter of credit reimbursement obligation, or (ii) any other present or
future agreement purporting to convey to Lender a security interest in, or a
lien or encumbrance upon, upon any property or assets of any Loan Party;


6.09        Any default occurs under any other financing agreement any Loan
Party has with Lender or any affiliate of Lender, after giving effect to any
applicable grace or cure periods; the occurrence of any default or event of
default under or within the meaning of any agreement, document or instrument
evidencing, securing, guaranteeing the payment of or otherwise relating to any
indebtedness of any Loan Party for borrowed money (other than Borrower’s
Obligations) having an aggregate outstanding principal balance in excess of
$10,000,000.00 that is not cured or waived in writing within any applicable cure
or grace period; or


6.10        Any Loan Party shall have a judgment in an amount in excess of
$15,000,000.00 entered against it by a court having jurisdiction in the premises
and such judgment shall not be appealed in good faith (and execution of such
judgment stayed during such appeal) or satisfied by such Loan Party within
thirty (30) days after the entry of such judgment;


THEN, and in each such event (other than an event described in Sections 6.06 or
6.07), Lender may declare the entire outstanding principal balance of and all
accrued and unpaid interest on the Note and all of the other Borrower’s
Obligations to be forthwith due and payable, whereupon all of the unpaid
principal balance of and all accrued and unpaid interest on the Note and all of
such other Borrower’s Obligations shall become and be immediately due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by Borrower, and Lender may exercise any
and all other rights and remedies which it may have under any of the other
Transaction Documents or under applicable law; provided, however, that upon the
occurrence of any event described in Sections 6.06 or 6.07, the entire
outstanding principal balance of and all accrued and unpaid interest on the Note
and all of the other Borrower’s Obligations shall automatically become
immediately due and payable, without presentment, demand, protest or further
notice of any kind, all of
 
 
- 20 -
 
 
 
which are hereby expressly waived by Borrower, and Lender may exercise any and
all other rights and remedies which it may have under any of the other
Transaction Documents or under applicable law.


SECTION 7.  GENERAL.


7.01        No Waiver.  No failure or delay by Lender in exercising any right,
remedy, power or privilege under this Agreement or under any other Transaction
Document shall operate as a waiver thereof; nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, remedy, power or privilege.  The rights and remedies
provided in this Agreement and in the other Transaction Documents are cumulative
and not exclusive of any remedies provided by law.  Nothing herein contained
shall in any way affect the right of Lender to exercise any statutory or common
law right of banker’s lien or set-off.


7.02        Right of Set-Off.  Upon the occurrence and during the continuance of
any Event of Default, Lender is hereby authorized at any time and from time to
time, without notice to Borrower (any such notice being expressly waived by
Borrower) and to the fullest extent permitted by law, to set-off and apply any
and all deposits (general or special, time or demand, provisional or final, but
specifically excluding any trust or segregated accounts) at any time held by
Lender and any and all other indebtedness at any time owing by Lender to or for
the credit or account of Borrower against any and all of the Borrower’s
Obligations irrespective of whether or not Lender shall have made any demand
under this Agreement or under any of the other Transaction Documents and
although such obligations may be contingent or unmatured.  Lender agrees to
promptly notify Borrower after any such set-off and application made by Lender,
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of Lender under this
Section 7.02 are in addition to any other rights and remedies (including,
without limitation, other rights of set-off) which Lender may have.  Nothing
contained in this Agreement or any other Transaction Document shall impair the
right of Lender to exercise any right of set-off or counterclaim it may have
against Borrower and to apply the amount subject to such exercise to the payment
of indebtedness of Borrower unrelated to this Agreement or the other Transaction
Documents.


7.03        Cost and Expenses.  Borrower agrees, whether or not any Loan is made
under this Agreement, to pay or reimburse Lender upon demand for (a) all
out-of-pocket costs and expenses incurred by Lender in connection with the
preparation, documentation, negotiation and/or execution of this Agreement
and/or any of the other Transaction Documents, (b) all recording, filing and
search fees and expenses incurred by Lender in connection with this Agreement
and/or any of the other Transaction Documents, (c) all out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) incurred by Lender in connection with the (i) the preparation,
documentation, negotiation and execution of any amendment, modification,
extension, renewal or restatement of this Agreement and/or any of the other
Transaction Documents or (ii) the preparation of any waiver or consent under
this Agreement or under any of the other Transaction Documents and (d) if an
Event of Default occurs, all out-of-pocket costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) incurred by Lender
in connection with such Event of Default and collection and other enforcement
proceedings resulting therefrom. Borrower further agrees to pay or reimburse
Lender upon demand for any stamp or other similar taxes which may be payable
with respect to the execution, delivery, recording and/or filing of this
Agreement and/or any of the other Transaction Documents.  All of the obligations
of Borrower under this Section 7.03 shall survive the satisfaction and payment
of the Borrower’s Obligations and the termination of this Agreement.


7.04        General Indemnity.  In addition to the payment of expenses pursuant
to Section 7.03, whether or not the transactions contemplated hereby shall be
consummated, Borrower hereby agrees to defend, indemnify, pay and hold Lender
and any holders of the Note, and the officers, directors, employees, agents and
affiliates of Lender and such holders (collectively, the “Indemnitees”) harmless
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions,
 
 
- 21 -
 
 
 
judgments, suits, claims, disbursements, costs and expenses of any kind or
nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for such Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not such Indemnitees shall be designated a party thereto, provided
that the Indemnitees shall share counsel to defend their interests to the extent
legally practicable), that may be imposed on, incurred by or asserted against
the Indemnitees, in any manner relating to or arising out of this Agreement, any
of the other Transaction Documents or any other agreement, document or
instrument executed and delivered by Borrower in connection herewith or
therewith, the statements contained in any commitment letters delivered by
Lender, the agreement of Lender to make the Loans under this Agreement or the
use or intended use of the proceeds of any Loan under this Agreement
(collectively, the “Indemnified Liabilities”); provided that (a) the Indemnitees
shall promptly (and in any event within fifteen (15) Business Days after
receiving notice of the existence of any potential Indemnified Liabilities)
notify Borrower in writing of the existence of any potential Indemnified
Liabilities; (b) Borrower shall have the right to assume and thereafter conduct
the defense of any Indemnified Liabilities with counsel of its choice reasonably
satisfactory to the Indemnitees, provided that Borrower will not consent to the
entry of any judgment or enter into any settlement with respect to any
Indemnified Liabilities without the prior written consent of the Indemnitees
(not to be unreasonably withheld) unless the judgment or proposed settlement
fully releases such Indemnitees and involves only the payment of money damages
that are covered in full by this indemnity and does not impose an injunction or
other equitable relief upon any Indemnitee and is subject to confidentiality
provisions acceptable to the Indemnitees (which approval will not be
unreasonably withheld by the Indemnitees); and (c) Borrower shall have no
obligation to an Indemnitee hereunder with respect to Indemnified Liabilities
directly resulting from the gross negligence or willful misconduct of that
Indemnitee as determined by a court of competent jurisdiction in a final,
nonappealable order.  To the extent that the undertaking to indemnify, pay and
hold harmless set forth in the preceding sentence may be unenforceable because
it is violative of any law or public policy, Borrower shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnitees or any of them.  The provisions of the undertakings and
indemnification set out in this Section 7.04 shall survive satisfaction and
payment of Borrower’s Obligations and the termination of this Agreement.


7.05        Notices.  Each notice, request, demand, consent, confirmation or
other communication under this Agreement shall be in writing and delivered in
person or sent by facsimile or registered or certified mail, return receipt
requested and postage prepaid, to the applicable party at its address or
facsimile number set forth on the signature pages hereof, or at such other
address or facsimile number as any party hereto may designate as its address for
communications hereunder by notice so given.  Such notices shall be deemed
effective on the day on which delivered or sent if delivered in person or sent
by facsimile (with answerback confirmation received), or on the fourth (4th)
Business Day after the day on which mailed, if sent by registered or certified
mail.


7.06        Consent to Jurisdiction; Waiver of Jury Trial.  BORROWER IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY MISSOURI STATE COURT SITTING IN
THE COUNTY OF ST. LOUIS, MISSOURI OR ANY UNITED STATES OF AMERICA COURT SITTING
IN THE EASTERN DISTRICT OF MISSOURI, EASTERN DISTRICT, AS LENDER MAY ELECT, IN
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT.  BORROWER HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT TO SUCH SUIT, ACTION OR PROCEEDING MAY BE HELD AND DETERMINED
IN ANY OF SUCH COURTS.  BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT BORROWER MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT, AND BORROWER FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. BORROWER AUTHORIZES THE SERVICE OF
 
 
- 22 -
 
 
 
PROCESS UPON BORROWER BY REGISTERED MAIL SENT TO BORROWER AT ITS ADDRESS
DETERMINED PURSUANT TO SECTION 7.05.  BORROWER AND LENDER HEREBY IRREVOCABLY
WAIVE THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION IN WHICH BORROWER
AND LENDER ARE PARTIES RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS.


7.07        Governing Law.  This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Missouri (without reference
to conflict of law principles).


7.08        Amendments and Waivers.  Any provision of this Agreement, the Note
or any of the other Transaction Documents to which Borrower is a party may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by Borrower and Lender.


7.09        References; Headings for Convenience.  Unless otherwise specified
herein, all references herein to Section numbers refer to Section numbers of
this Agreement, all references herein to Exhibits A and B refer to annexed
Exhibits A and B that are hereby incorporated herein by reference and all
references herein to Schedule 2.02 refers to annexed Schedule 2.02 that is
hereby incorporated herein by reference.  The Section headings are furnished for
the convenience of the parties and are not to be considered in the construction
or interpretation of this Agreement.


7.10        Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that Borrower may not assign or otherwise
transfer any of its rights or delegate any of its obligations or duties under
this Agreement.


7.11        Notice Required by Section 432.047 R.S.Mo.; Entire Agreement.  This
notice is provided pursuant to Section 432.047 R.S.Mo.  As used herein,
“creditor” means Lender and “this writing” means this Agreement and the other
Transaction Documents.  ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND
CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO
EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY
UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO
PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN
THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT
BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.  This
Agreement embodies the entire agreement and understanding between the parties
hereto and supersedes all prior agreements and understandings (oral or written)
relating to the subject matter hereof.


7.12        Severability.  In the event any one or more of the provisions
contained in this Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.


7.13        Counterparts.  This Agreement may be executed in any number of
counterparts (including facsimile counterparts), each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.


7.14        Confidentiality.  Any information received by Lender from Borrower
and clearly marked as confidential shall be treated as confidential by Lender in
accordance with its customary practices and procedures.  Notwithstanding such
agreement, nothing herein contained shall limit or impair the right or
obligation of Lender to disclose such information: (a) to its auditors,
attorneys, trustees, employees, directors, officers, advisors, affiliates or
agents,  (b) when and as required by any law, ordinance, subpoena or
governmental order, rule or regulation, (c) as may be required, requested or
 
 
- 23 -
 
 
 
otherwise appropriate in any report, statement or testimony submitted to any
municipal, state, provincial or federal regulatory body or any self-regulatory
body having or claiming to have jurisdiction over Lender, (d) which is publicly
available or readily ascertainable from public sources, or which is received by
Lender from a third Person which or which is not known by Lender to be bound to
keep the same confidential, (e) in connection with any proceeding, case or
matter pending (or on its face purported to be pending) before any court,
tribunal or any governmental agency, commission, authority, board or similar
entity, (f) in connection with protection of its interests under this Agreement,
the Note or any of the other Transaction Documents, including, without
limitation, the enforcement of the terms and conditions of this Agreement, the
Note and the other Transaction Documents, or (g) to any entity utilizing such
information to rate the creditworthiness of Lender or to rate or classify the
debt or equity securities of Lender or report to the public concerning the
industry of which such Lender is a part.  It is agreed and understood that
Lender shall not be liable to Borrower or any other Person for failure to comply
with the foregoing except in any case involving Lender’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a
final, nonappealable order.


7.15        USA PATRIOT Act Lender hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Act.


IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement as of the
day and year first above written.








[SIGNATURES ON FOLLOWING PAGE]

 
- 24 -
 
 

SIGNATURE PAGE-
REVOLVING CREDIT AGREEMENT








Borrower:
 
THE LACLEDE GROUP, INC.
   
By:
/s/ Lynn D. Rawlings
   
Lynn D. Rawlings, Treasurer and Assistant Secretary
   
Address:
 
720 Olive Street, Suite 1525
St. Louis, Missouri 63101
Attention: Treasurer
 
Facsimile No.: (314) 421-1979
 
Lender:
   
PNC BANK, NATIONAL ASSOCIATION
   
By:
/s/ Joshua Kuhnash
   
Joshua Kuhnash, Assistant Vice President
   
Address:
   
120 South Central Avenue, 8th Floor
St. Louis, Missouri 63105
Attention: PNC Financial Services Group
 
Facsimile No.: (314) 898-1401




 
 
 
 

SCHEDULE 2.02


Authorized Individuals




Douglas H. Yaeger


Mark D. Waltermire


Steven P. Rasche


Lynn D. Rawlings


Kent H. Sturhahn


Delfina Myers



 
 
 
 

EXHIBIT A


(Form of Note)


REVOLVING CREDIT NOTE





     
$20,000,000.00
 
St. Louis, Missouri
October 1, 2010



FOR VALUE RECEIVED, THE LACLEDE GROUP, INC., a Missouri corporation
(“Borrower”), hereby promises to pay to the order of PNC BANK, NATIONAL
ASSOCIATION, a national banking association (“Lender”), on the last day of the
Revolving Credit Period, the principal sum of Twenty Million Dollars
($20,000,000.00), or such lesser sum as may then constitute the aggregate unpaid
principal amount of all Loans made by Lender to Borrower pursuant to the
Agreement (defined below).  The aggregate principal amount of Revolving Credit
Loans that Lender shall be committed to have outstanding under this Revolving
Credit Note (this “Note”) at any one time shall not exceed Twenty Million
Dollars ($20,000,000.00), which amount may be borrowed, paid, reborrowed and
repaid, in whole or in part, subject to the terms and conditions of this Note
and of the Agreement.


All payments received by Lender under this Note shall be allocated among the
principal, interest, collection costs and expenses and other amounts due under
this Note in such order and manner as Lender shall elect.  The amount of
interest accruing under this Note shall be computed on an actual day, 360-day
year basis.


All payments of principal and interest under this Note shall be made in lawful
currency of the United States in Federal or other immediately available funds at
the office of Lender located at 120 South Central Avenue, 8th Floor, St. Louis,
Missouri 63105, or such other place as Lender may from time to time designate in
writing.


This Note is the “Note” referred to in the Revolving Credit Agreement dated as
of the date hereof by and between Borrower and Lender, as the same may from time
to time be amended, modified, extended, renewed or restated (the “Agreement”;
all capitalized terms used and not otherwise defined in this Note shall have the
respective meanings ascribed to them in the Agreement.).  The Agreement, among
other things, contains provisions for acceleration of the maturity of this Note
upon the occurrence of certain stated events and also for prepayments on account
of principal of this Note and interest on this Note prior to the maturity of
this Note upon the terms and conditions specified therein.


If Borrower shall fail to make any payment of any principal or interest due
under this Note as and when the same shall become due, then the entire
outstanding principal balance of this Note and all accrued and unpaid interest
thereon may be declared to be immediately due and payable in the manner and with
the effect as provided in the Loan Agreement.


In the event that any payment of any principal or interest due under this Note
is not paid when due, whether by reason of maturity, acceleration or otherwise,
and this Note is placed in the hands of an attorney or attorneys for collection,
or if this Note is placed in the hands of an attorney or attorneys for
representation of Lender in connection with bankruptcy or insolvency proceedings
relating to or affecting this Note, Borrower hereby promises to pay to the order
of Lender, in addition to all other amounts otherwise due on, under or in
respect of this Note, the costs and expenses of such collection and
representation, including, without limitation, reasonable attorneys’ fees and
expenses (whether or
 
 
 
 
 
 
not litigation shall be commenced in aid thereof).  Borrower hereby waives
presentment for payment, demand for payment, protest, notice of protest and
notice of dishonor.


This Note shall be governed by and construed in accordance with the substantive
laws of the State of Missouri (without reference to conflict of law principles).




Borrower:
 
THE LACLEDE GROUP, INC.
   
By:
     
Lynn D. Rawlings, Treasurer and Assistant Secretary






  - 2 -
 
 
 

EXHIBIT B


(Form of Compliance Certificate)


[Date]




PNC Bank, National Association
120 South Central Avenue, 8th Floor
St. Louis, Missouri 63105
Attention:  PNC Financial Services Group


Ladies and Gentlemen:


Reference is hereby made to the Revolving Credit Agreement dated as of October
1, 2010, by and between The Laclede Group, Inc. and PNC Bank, National
Association, as the same may from time to time amended, modified, extended,
renewed or restated (the “Agreement”).  All capitalized terms used and not
otherwise defined herein shall have the respective meanings ascribed to them in
the Agreement.


Borrower hereby certifies to Lender that as of the date hereof:


(a)           except as set forth below, all of the representations and
warranties made by Borrower in the Agreement and/or in any of the other
Transaction Documents are true and correct in all material respects on and as of
the date of this Certificate as if made on and as of the date of this
Certificate:


Exceptions:
     
;



(b)           except as set forth below, no Default or Event of Default under or
within the meaning of the Agreement has occurred and is continuing:


Exceptions:
     
; and



(c)           the financial statements of Borrower and its Subsidiaries made
available to you are true, correct and complete in all material respects and
have been prepared in accordance with GAAP (subject, in the case of any interim
financial statements, to normal year-end adjustments and absence of footnote
disclosures).


(d)           Borrower had a Consolidated Capitalization Ratio of not more than
Seventy Percent (70%) at all times during the period commencing _________, 201_,
and ending _________, 201_.


                                     Very truly yours,


THE LACLEDE GROUP, INC.
   
By:
 
Name:
 
Title:
 




 
 
 
 
